Title: From Thomas Jefferson to George Weedon, 22 October 1780
From: Jefferson, Thomas
To: Weedon, George



Sir
Richmond Oct. 22d. 1780.

We this morning received certain Information of the Arrival of a considerable Fleet of the Enemy in our Bay and that they had begun their Debarkation. We have taken Measures for assembling a force to oppose them and are to beg the favor of you to come immediately on to aid in the command of them. Generals Muhlenburg, Nelson, and Stevens are also called on to lend their Assistance.
I have the honor to be with great Respect Sir Your mo. ob. & most humble Servt.,

Th: Jefferson

